UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
CAPITAL CITY PUBLIC                          )
CHARTER SCHOOL,                              )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No. 13-cv-253 (RMC)
                                             )
ROBERTA GAMBALE, et al.,                     )
                                             )
               Defendants.                   )
                                             )

                                            OPINION

               This is an action for attorney’s fees incurred by Capital City Public Charter

School in its own defense at an administrative proceeding under the Individuals with Disabilities

Education Act. The Hearing Officer denied all claims, finding that the Parent was responsible

for the actions about which she complained, not the school. Capital City alleges that the matter

was initiated and continued by Defendants Roberta Gambale, Esq., and James E. Brown &

Associates, PLLC, and that it was frivolous, unreasonable, and without foundation. Defendants

respond that Ms. Gambale advanced legitimate claims and that the decision in Capital City’s

favor was based on credibility determinations.

               Having reviewed the entire record, the Court finds that Defendants initiated and

continued a proceeding that was frivolous, unreasonable, and without foundation. Capitol City

will be awarded the attorney’s fees it requests, which the Court finds are essentially uncontested

and reasonable.




                                                 1
                                       I. BACKGROUND

       A. The Individuals with Disabilities Act

               Congress enacted the Individuals with Disabilities Education Act (IDEA), as

amended, 20 U.S.C. § 1400 et seq., to guarantee a free appropriate public education (FAPE) to

disabled students. A FAPE is an education that, inter alia, “emphasizes special education and

related services designed to meet [disabled students’] unique needs and prepare them for further

education, employment, and independent living . . . .” Id. § 1400(d)(1)(A). All “states and

territories, including the District of Columbia, that receive federal education assistance must

establish policies and procedures to ensure, among other things, that . . . [a] FAPE[] is available

to disabled children” within their school districts. Branham v. Gov’t of the Dist. of Columbia,

427 F.3d 7, 8 (D.C. Cir. 2005) (internal quotation marks and citations omitted).

               IDEA identifies a disabled student as “a child . . . (i) with intellectual disabilities,

hearing impairments (including deafness), speech or language impairments, visual impairments

(including blindness), serious emotional disturbance . . . , orthopedic impairments, autism,

traumatic brain injury, other health impairments, or specific learning disabilities; and (ii) who, by

reason thereof, needs special education and related services.” 20 U.S.C. § 1401(3)(A). Once a

student is identified as disabled, the relevant Local Educational Agency (LEA), which is the

“public board of education or other public authority legally constituted within a State for either

administrative control or direction of, or to perform a service function for, public elementary

schools or secondary schools,” id. § 1401(19)(A), must devise a comprehensive, individualized

education program (IEP) for that child, id. § 1414(d)(2)(A). A multidisciplinary IEP Team,

which includes “the child’s parents and select teachers[] as well as a representative of the [LEA]




                                                  2
with knowledge [of] the school’s resources and curriculum, develops an . . . IEP . . . for the

child.” Branham, 427 F.3d at 8 (internal quotation marks and citations omitted).

               An IEP must balance competing concerns. At a minimum, an IEP must

“‘provid[e] personalized instruction with sufficient support services to permit the child to benefit

educationally from that instruction.’” Reid ex rel. Reid v. District of Columbia, 401 F.3d 516,

519 (D.C. Cir. 2005) (alteration in original) (quoting Bd. of Educ. of the Hendrick Hudson Cent.

Sch. Dist., Westchester Cnty. v. Rowley, 458 U.S. 176, 203 (1982)). In addition, an IEP must

ensure, “[t]o the maximum extent appropriate,” that the disabled student is placed in the least

restrictive environment, ideally receiving his education alongside children who are not disabled.

20 U.S.C. § 1412(a)(5)(A). “If no suitable public school is available, the [school system] must

pay the costs of sending the child to an appropriate private school.” Branham, 427 F.3d at 9

(alteration in original omitted) (internal quotation marks and citations omitted).

               Parents of disabled students participate in the development and implementation of

their child’s IEP. 20 U.S.C. §§ 1414(e), 1415(b)(1). A parent who objects to the “identification,

evaluation, or educational placement” of their child is entitled to a due process hearing before a

qualified, impartial hearing officer. Id. §§ 1415(b)(6), (f)(1). At the hearing, the parent and the

LEA have “the right to be accompanied and advised by counsel,” id. § 1415(h)(1), “present

evidence and confront, cross-examine, and compel the attendance of witnesses,” id.

§ 1415(h)(2), and appeal the hearing officer’s findings administratively, id. § 1415(g). Further,

the party who prevails at the due process hearing may bring a civil action for reasonable

attorney’s fees. Id. §§ 1415(i)(2)(A), (3)(B)(i).




                                                    3
       B. Factual Background

               Capital City Public Charter School is a District of Columbia public charter school

which has elected to serve as its own LEA under IDEA. 1 Answer [Dkt. 3] ¶ 3. Roberta Gambale

is an attorney licensed to practice in the District of Columbia. She represented the Student, a

seventeen-year-old young man who needed special education and related services, and the

Student’s Parent in an administrative proceeding under IDEA. 2 Id. ¶¶ 4, 6. James E. Brown &

Associates, PLLC, is a law firm in the District of Columbia and was Ms. Gambale’s employer at

the time Ms. Gambale filed and litigated the administrative complaint. Id. ¶ 5.

               On March 23, 2012, Ms. Gambale filed an IDEA complaint against Capital City,

alleging that it had failed to provide a FAPE to the Student as required by IDEA. See 20 U.S.C.

§ 1400(d)(1)(A). Ms. Gambale sought various forms of relief, including amendments to the

Student’s IEP concerning his post-secondary education goals, compensatory education due to the

absence of a FAPE, and reimbursement to the Parent for expenses she incurred in arranging a

college tour for the Student. Admin. R. (IDEA Compl.) [Dkt. 6-1] at 15.




1
  The Court takes the facts from the Hearing Officer Decision (HOD), which was not appealed
by the Parent. See 20 U.S.C. § 1415(i)(2)(B) (requiring judicial challenges to HODs be brought
no later than ninety days after the date of decision). The HOD, therefore, represents a final
judgment of an administrative body that acted in a judicial capacity. The findings of the Hearing
Officer cannot be relitigated here. See Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S.
104, 107 (1991); Morrison v. Int’l Programs Consortium, Inc., 253 F.3d 5, 9 (D.C. Cir. 2001)
(“‘When an administrative agency is acting in a judicial capacity and resolves disputed issues of
fact properly before it which the parties have had an adequate opportunity to litigate, the courts
have not hesitated to apply res judicata to enforce repose.’” (quoting United States v. Utah
Constr. & Mining Co., 384 U.S. 394, 422 (1966)).
2
  Because this lawsuit solely concerns an attorney-fee claim against lawyers, the Court will not
intrude into the family’s privacy further by identifying the Parent and Student in this Opinion.
                                                 4
               1. The Student’s Local School Placements

               The Student began attending Capital City in Washington, D.C., in the fourth

grade. Due to his multiple disabilities, he was eligible to receive specialized instruction and

related services. Admin. R. (HOD) [Dkt. 6-5] at 813-14. His mental health declined during the

first semester of his freshman year of high school, Admin. R. (Parent Testimony) [Dkt. 6-8] at

1199, and it was determined that he should be placed at the Frost School (Frost), a private,

special education day school, HOD at 814; Pl. Resp. to Defs. Statement of Material Facts [Dkt.

15] ¶ 6. In its role as LEA, Capital City transferred the Student to Frost in December 2009. The

Student had a difficult time with the transition, became a truant, and was suspended multiple

times in late 2009 and early 2010. HOD at 814.

               Having missed school days, the Student received extended school year services

during the summer of 2010. However, in July 2010, he got into separate fights at Frost with a

teacher and with another student, who was seriously injured. After these incidents, the director

of Frost suggested to the Parent that the Student may require placement at a residential school

and that the IEP Team should discuss such a placement for the upcoming school year. (Frost did

not itself convene an IEP Team meeting at that time.) Then, in August 2010, the Student stopped

taking his medications, refused to meet with his doctor or attend school, and became violent at

home. He was hospitalized at the Psychiatric Institute of Washington from August 16 to August

21, 2010, and then again, from September 10 to September 17, 2010. Id. at 814-15.

               2. IEP Team Meetings

               On September 3, 2010, Frost formally asked the Student’s IEP Team to assemble

for the purpose of reviewing and updating his IEP. The IEP coordinator at Frost faxed a “Letter

of Invitation to a Meeting” to the Parent, Ms. Gambale, and Capital City. Admin. R. (Sept. 3,



                                                 5
2010 Letter of Invitation) [Dkt. 6-3] at 472. The Invitation was a form letter. It provided several

check-boxes to indicate the purpose of the meeting, such as “discuss[ion] [of] possible changes

in the setting for [the Student].” Id. Frost only checked the box indicating that the purpose of

the IEP Team meeting was “to develop/review/revise or update [the Student’s] current IEP.” Id.

The Invitation set the meeting for September 20, 2010, at 10:15 a.m.

               Five days later, on September 8, 2010, Ms. Gambale sent an email to Frost and

the Parent to confirm the meeting. Ms. Gambale also reported to Frost that Children’s National

Medical Center was conducting a psychiatric evaluation of the Student, and warned that the

meeting might have to be postponed if that evaluation were not available for the IEP Team’s

review by September 20. Ms. Gambale explained that a psychiatric evaluation was necessary

because the Parent was concerned about the Student’s behavior and thought he may need a more

restrictive school setting. HOD at 815; see also Admin. R. (Sept. 8, 2010 Email from Ms.

Gambale) [Dkt. 6-3] at 475-76 (adding “that is why the psychiatric recommendation would be of

particular importance for the team to review”).

               On September 14, 2010, Capital City invited the District of Columbia Office of

the State Superintendent of Education (OSSE) to the meeting set for September 20. 3 Apparently,

at some point between September 8 and September 14, 2010, Frost had shared Ms. Gambale’s

concerns about the Student’s placement with Capital City, as Capital City advised OSSE that the

likely purpose of the IEP Team meeting was to discuss placing the Student at a residential

treatment facility. Id. at 815. Meanwhile, Frost drafted a new IEP for the Student and circulated




3
 OSSE is the State Education Agency of the District of Columbia. It is charged, among other
obligations, with monitoring LEAs for compliance with IDEA. See OSSE, Specialized
Education Program, http://osse.dc.gov/service/specialized-education (last visited Mar. 12, 2014).
                                                  6
it to the IEP Team members ahead of the meeting set for September 20. See Admin. R.

(Testimony of Wanda Gregory, Capital City’s LEA representative) [Dkt. 6-9] at 1362.

               The September 20 meeting never happened. At 7:45 a.m. on September 20, Ms.

Gambale sent an email to Frost and Capital City, telling them that the meeting needed to be

rescheduled because the psychiatric recommendation for the Student was not available. Admin.

R. (Sept. 20. 2010 Email from Ms. Gambale) [Dkt. 6-3] at 478. In this email, Ms. Gambale said

that the awaited psychiatric evaluation was being performed by the Psychiatric Institute of

Washington. 4 Since the Parent was unprepared, the meeting was postponed. HOD at 815-16.

               And then, on September 24, 2010, Ms. Gambale sent a written request to Frost

that asked for a psychiatric evaluation of the Student, indicating that the Parent had not been able

to obtain an evaluation from the Psychiatric Institute of Washington. HOD at 816. Capital City,

which was copied on this request and which needed to approve and pay for an evaluation as

LEA, responded six days later. It informed Ms. Gambale that it needed the Parent to sign a

release for medical records and to provide any information she had about the Student’s recent

hospitalizations at the Psychiatric Institute of Washington. Admin R. (Sept. 30 to Oct. 7, 2010

Email Chain) [Dkt. 6-3] at 488-89. Ms. Gamble provided a release and the requested

information on that same day, id. at 487-88, and an IEP Team meeting was set for October 14,

2010, id. at 486.

4
 It is doubtful that an evaluation of the Student was actually in progress when Ms. Gambale
postponed the September 20 IEP Team meeting. Compare Admin. R. [Dkt. 6-2] (Sept. 8, 2010
Email from Ms. Gambale) at 311 (“It is my understanding that [C]hildren’s [H]ospital is
conducting a psychiatric evaluation . . . .”), and Admin. R. (Sept. 9, 2010 Email from the Parent)
[Dkt. 6-2] at 313 (“I called [the Psychiatric Institute of Washington] and left word for the
comprehensive report”), with Admin. R. (Sept. 24, 2010 Request to Frost and Capital City) [Dkt.
6-2] at 322 (“The [P]arent, . . . by and through counsel, . . . requests[] that her minor child be
evaluated with a psychiatric assessment to determine his possible need for[] a residential
placement. [The Parent] has been unable to obtain an evaluation from Psychiatric Institute of
Washington.”).
                                                 7
                This time, the IEP Team met as planned. Team participants included Ms.

Gambale, the Parent, OSSE, Capital City, and Frost. They discussed the process for placement

of the Student into a residential facility, which would first require a psychiatric evaluation. HOD

at 816; see also id. at 827 (“The team needed the psychiatric assessment to inform them of the

Student’s needs, [and] the type of residential facility that would be appropriate for him.”).

Capital City agreed to pay for an independent psychiatric evaluation of the Student and

authorized the Parent to select a psychiatrist for that purpose. Id. at 816. Neither Ms. Gambale

nor the Parent raised concerns about the new IEP circulated in September by Frost, although all

Team members anticipated that a revised IEP would be completed after the psychiatric

evaluation. Admin. R. (October 14, 2010 Meeting Notes) [Dkt. 6-3] at 503-04 (indicating that

the IEP would be finalized after the Student’s psychiatric evaluation); Gregory Testimony at

1362-63 (“Q[:] And at any time after providing that draft IEP, specifically the September 20,

2010 [IEP], . . . were you aware of any concerns that the [P]arent had about the IEP? A[:] Not to

my knowledge.”).

                A psychiatric evaluation of the Student was conducted by the psychiatrist chosen

by the Parent on October 21, 2010. HOD at 817. In the meantime, the Student continued to

exhibit behavioral problems at home. On October 25, 2010, Ms. Gambale informed OSSE and

Capital City that the police had “just taken” the Student to the Psychiatric Institute of

Washington. Id. On that same day, Capital City notified Ms. Gambale, the Parent, and OSSE,

that Capital City agreed, even without a psychiatric evaluation, that the Student needed a

residential school placement in light of the difficulties he was having. OSSE responded three

days later, stating that it would move ahead with changing the Student’s placement to a

residential facility. Id.



                                                  8
               On November 19, 2010, Ms. Gambale received the psychiatrist’s report from the

October 21, 2010 evaluation of the Student. Defs. Mot. for Summ. J. (MSJ) [Dkt. 8], Ex. 1

(Nov. 19, 2010 Email from Ms. Gambale) [Dkt. 8-4] at 1. The evaluating psychiatrist

recommended that the Student be placed in a residential treatment center, be prescribed

psychotropic medications, and remain compliant with dosage instructions. Ms. Gambale sent a

copy of the evaluation to OSSE and Capital City on November 19, 2010, the day she received it.

Id.; HOD at 817.

               Later on November 19, 2010, OSSE responded to Ms. Gambale, telling her that it

needed the Parent’s signature on an interstate compact form “in order to process the request for

[the Student’s] residential placement” in an out-of-state facility. 5 Admin. R. (Nov. 19, 2010

Email from OSSE) [Dkt. 6-3] at 542-43 (emphasis added). Nearly two months passed before

Ms. Gambale returned the signed interstate compact form to OSSE. HOD at 818.

               In the meantime, Capital City proposed scheduling another IEP Team meeting for

November 30, December 1, December 6, or December 7, 2010. Admin. R. (Nov. 24, 2010

Letter to Ms. Gambale) [Dkt. 6-3] at 538. The Parent selected December 6, 2010, and the IEP

Team convened on that date. HOD at 818. At that IEP Team meeting, which Ms. Gambale did

not attend, the IEP Team discussed residential placement options for the Student. The Parent

informed the IEP Team at the end of the meeting that the Student would remain at the

Psychiatric Institute of Washington until his new school placement was finalized. Id. Again, the




5
  The District of Columbia has a paucity of residential facilities for children needing special
education services but the obligation to provide such services rests with the District nonetheless.
In this context, an interstate compact form appears to be an agreement between the District and a
State that the State will provide required services within its borders and the District will
reimburse it. A parent’s agreement is required to send a special education student outside the
District for educational services.
                                                 9
Parent did not voice concerns about the IEP as it was drafted in September. Admin R. (Dec. 6,

2010 Meeting Notes) [Dkt. 6-3] at 546.

               3. The Student’s Residential Placement

               On January 5, 2011, Ms. Gambale informed Capital City and OSSE that she had

found a residential treatment center in Pennsylvania that would accept the Student for admission.

Ms. Gambale provided OSSE with the signed interstate compact form two days later, on January

7, 2011, and OSSE submitted the form to the District of Columbia Child and Family Services

Agency four days later. HOD at 818-19. On January 21, 2011, OSSE notified the Parent that it

had issued a location assignment for the Student to attend Devereux Beneto Center-Mapleton

(Devereux), a Pennsylvania residential treatment facility. Admin. R. [Dkt 6-2] (Jan. 21, 2011

Notice of Location Assignment) at 410. Approximately three weeks later, OSSE sent

transportation that picked up the Parent and Student at their home, transported them to Devereux

for the Student’s admissions processing, and then returned the Parent to her home. HOD at 819.

               The upshot of this sequence of events is that the Student missed a significant

period of time from school in the fall of 2010. He did not earn any school credits while

hospitalized at the Psychiatric Institute of Washington between October 2010 and February

2011. Essentially, by the time the Student was placed in Devereux for residential treatment, he

had missed the equivalent of one-half of a school year. Id.

               4. Subsequent IEP Team Meetings

               The first six months of the Student’s stay at Devereux were marked by multiple

behavioral incidents. After that, however, he settled down and made significant progress,

earning ninety-nine to one hundred percent of his “behavioral” points. Id. at 821. He was

selected as a school delegate, which required him to exhibit good personal hygiene, dress



                                                10
appropriately, show visitors around the school, and meet with a teacher twice a week to review

his social skills. The Student also worked at the school as a janitor, cleaning the campus and

school gym. This job required him to track his hours on a biweekly basis and understand his pay

stubs. Id.

               Additional IEP Team meetings concerning the Student were held on April 15,

2011, and May 6, 2011. Admin R. (Apr. 15, 2011 Meeting Notes) [Dkt. 6-3] at 594-97; Admin.

R. (May 6, 2011 Meeting Notes) [Dkt. 6-3] at 599. Among the participants at the April 15 IEP

Team meeting were Ms. Gambale, the Parent, and Capital City. Apr. 15, 2011 Meeting Notes at

594. While the Parent and Capital City also attended the May 6 meeting, Ms. Gambale did not.

May 6, 2011 Meeting Notes at 599. Transition plans to help the Student move beyond high

school were discussed at both meetings. See, e.g., Parent Testimony at 1261 (stating that the

Student’s transition plan was discussed at the April 15 meeting). There is no indication in the

record that either Ms. Gambale or the Parent voiced any concerns about the transition plans for

the Student during, or after, the April 15 or May 6, 2011 IEP Team meetings. See Apr. 15, 2011

Meeting Notes at 594-97; May 6, 2011 Meeting Notes at 99; see also Gregory Testimony at

1370 (“Q[:] So other than the corrections or requests for revisions . . . where [sic] there any other

concerns raised by the [P]arent or her attorney regarding the IEP reviewed on April 15, 2011?

A[:] No.”). Indeed, it appears that Ms. Gambale and the Parent reviewed the proposed IEPs and

suggested only “a couple of minor corrections.” Admin. R. (Jul. 20, 2011 Email from Ms.

Gambale) [Dkt. 6-3] at 663.




                                                 11
               On March 19, 2012, the Parent attended another IEP Team meeting with Capital

City, Devereux, and the Parent’s education advocate (but not Ms. Gambale). 6 At that point, the

Student was about to graduate from high school. The Parent made several requests at the

meeting related to the Student’s post-secondary education. The Parent also asked for

transportation for the Student to travel home to Washington, D.C. for that weekend to make a

college tour. The staff of Devereux suggested that the Student could, and should, take a bus or

train home on his own; he was about to graduate from high school and independent travel would

be “good practice” for him. HOD at 820. OSSE offered to reimburse the Parent for the ticket

but she objected. She demanded that OSSE provide the same transportation service that it had

provided to transport the Student to Devereux. Id.

               The Parent also asked the IEP Team to add specific transition goals to the IEP that

would address the Student’s completion of college applications, registration for the Scholastic

Aptitude Test (SAT), and college tour. In addition, she requested payment to cover the costs of

the college tour that she had planned. Neither Devereux nor Capital City believed these goals

should be added to the Student’s IEP. Further, Devereux reminded the Parent that in emails

dated December 1, 2011, February 27, 2012, and March 6, 2012, she had been advised that she

needed to register the Student for the SAT. Capital City also advised the Parent that she needed

to ask the SAT administrators for special education accommodations for the Student, and offered

to assist her in that process. Id. Capital City agreed to consider the request for reimbursement

for the college tour, id., but asked the Parent to provide additional information, Admin. R. (Mar.



6
 IDEA affords all parties to a due process hearing “the right to be accompanied and advised
by . . . individuals with special knowledge or training with respect to the problems of children
with disabilities.” 20 U.S.C. § 1415(h)(1). The Parent’s education advocate was a non-attorney
employed by James Brown & Associates, PLLC. See Admin. R. (Testimony of Mia Long) [Dkt.
6-8] at 1150-51.
                                                12
19, 2012 Email from Capital City’s lawyer) [Dkt. 6-3] at 677. There is no evidence that the

Parent or Ms. Gambale ever responded to the request for more information. Long Testimony at

1182, 1185-88; Gregory Testimony at 1436.

               The Student’s IEP Team ultimately agreed to a transition plan that included goals

for the Student in the areas of post-secondary education and training, employment, and

independent living. It did not include registering for the SAT or taking college tours. The Parent

paid for the Student’s round-trip bus fare from Pennsylvania to the District of Columbia and the

college tour herself. The former cost $26.00 and the latter cost $400.00. Id. at 820-21.

               Meanwhile, the Student continued to do well at Devereux. He worked on his

transition goals: learning about the job application process, identifying career interests,

completing job applications, and participating in mock interviews. He also learned how to

budget money and expenses, identify his cost of living, use a bank and a checking account, and

search the Internet for jobs, training programs, and colleges. With respect to his post-secondary

plans, the Student received specific instruction on the college application process, including one-

on-one SAT tutoring once a week. Id. at 822.

               The Parent registered the Student for the SAT, which he took twice, in May and

June 2012. Unfortunately, the Parent neither asked for special accommodations for the Student

when he took the test nor asked Capital City for assistance in dealing with the SAT

administrators. The Student performed poorly both times, and had a “meltdown” during the June

2012 examination. Id. at 823.

               Approximately sixteen months after arriving at Devereux, the Student became

eligible to graduate from high school. He had earned all of the required high school credits and




                                                 13
performed all of the required community service hours. Accordingly, on June 12, 2012, the

Student received his high school diploma. Id. at 821.

               5. The IDEA Complaint

               Prior to the Student’s graduation, Ms. Gambale filed an IDEA complaint on

March 23, 2012, against Capital City on behalf of the Parent and the Student. At the time the

IDEA complaint was filed, the Student was seventeen years old. Id. at 813. The IDEA

complaint alleged that Capital City had failed to provide a FAPE to the Student by violating its

obligations under IDEA in two distinct ways. Answer ¶ 6.

               First, the IDEA complaint alleged that Capital City had failed to place the Student

in an appropriate educational setting in the fall of 2010. In support of this claim, the IDEA

complaint alleged that Capital City failed to respond in a timely manner to the Parent’s request

for a residential placement and failed to notify OSSE on a timely basis of her request.

Specifically, the complaint alleged that the Parent had requested the Student’s placement in a

residential treatment facility at an IEP Team meeting on September 9, 2010; a psychiatrist had

concurred on October 21, 2010; but Capital City did not notify OSSE of the Parent’s request or

review the psychiatric evaluation until December 6, 2010, causing a lengthy delay in the

Student’s placement in a residential treatment facility. IDEA Compl. at 8-9.

               Second, the IDEA complaint alleged that Capital City failed to develop an

appropriate transition plan and/or include appropriate transition service goals as part of the

Student’s September 20, 2010, April 15, 2011, and March 19, 2012 IEPs. IDEA Compl. at 9-10.

Specifically, the IDEA complaint contended that these three IEPs were deficient in the following

ways: (1) the September 20, 2010 IEP contained no goals related to independent livings skills;

(2) the April 15, 2011 IEP contained no post-high school goals, such as the Student’s college and



                                                 14
career plans or independent living skills; and (3) the March 19, 2012 IEP did not set the

Student’s college visits as a goal, support the Student in completing college applications, ensure

the Student was researching college programs and progressing toward his IEP goals, or provide

the Student with transportation so that he could return home to participate in a college tour. Id.

               Capital City met with the Parent and Ms. Gambale on April 6, 2012, in a

“resolution meeting” to resolve the IEP complaint. HOD at 811. Twelve days later, Capital City

sent a written settlement proposal to Ms. Gambale, by which Capital City offered to reimburse

the Parent for (1) the cost of two roundtrip tickets for the Student from Pennsylvania to

Washington, D.C., and (2) the cost for the college tour that the Parent had arranged. Pl. MSJ

[Dkt. 7], Ex. 1 (Apr. 18, 2012 Letter from Capital City’s lawyer) [Dkt. 7-2] at 1-2. Ms. Gambale

acknowledged receipt of the settlement offer and stated that she would discuss it with the Parent.

Id., Ex. 2 (Apr. 18, 2012 Email from Ms. Gambale) [Dkt. 7-2] at 1. No further response was

ever forthcoming.

               The Hearing Officer conducted a due process hearing on the Parent’s IDEA

complaint on June 8 and 11, 2012. HOD at 811-12. Less than two weeks later, the Hearing

Officer issued a thorough, twenty-two page decision dismissing the IDEA complaint with

prejudice. With respect to the first claimed violation, the Hearing Officer found that the Parent

waited nearly a month after the psychiatric evaluation was completed by her own selected

psychiatrist to provide it to Capital City and OSSE and let another seven weeks pass before she

submitted the signed interstate compact form to OSSE that was necessary to process and

authorize the Student’s placement outside the District and to transport him to Devereux. Id. at

827-28. Accordingly, the Parent, not Capital City, was “primarily to blame for any delays in the

Student’s enrollment and placement in . . . [Devereux].” Id. at 828.



                                                15
               Further, the Hearing Officer found that the Parent had presented no testimony to

support the allegations that completing college applications and taking a college tour were

Capital City’s responsibility, id. at 830, and had not identified any deficiency in the Student’s

IEPs other than the fact that the September 20, 2010 and April 15, 2011 IEPs “lacked goals to

help the Student improve his personal hygiene and eating habits,” id. However, the Parent also

had presented no testimony that goals concerning personal hygiene and eating habits should have

been included as education goals in the Student’s IEPs rather than in a “behavior implementation

plan.” Id. In short, the Hearing Officer determined that the September 20, 2010, April 15, 2011,

and March 19, 2012 IEPs were not deficient, and that, in fact, the Student had received extensive

instruction and training while at Devereux in all relevant transition areas (post-secondary

education, employment, and independent living skills). The Hearing Officer held that the Parent

had failed to prove that Capital City had denied the Student a FAPE in any way. Id. at 831.

               6. This Lawsuit

               Capital City filed the instant Complaint on February 26, 2013. See Compl. [Dkt.

1]. It alleges that the IDEA complaint that Defendants brought and maintained against Capital

City was frivolous, unreasonable, and without foundation. Accordingly, Capital City seeks

reimbursement for the attorney’s fees that it incurred in its defense, which it claims totaled

$12,577.50. Compl. at 11.

               The Administrative Record was filed on July 8, 2013. Cross motions for

summary judgment were filed shortly thereafter. On December 9, 2013, the Court directed the

parties to file supplemental briefing concerning the claimed fees, which the parties have now

filed.




                                                 16
                                    II. LEGAL STANDARDS

               The parties do not contest that this Court has original jurisdiction over this matter,

and the District of Columbia is the proper venue. See 20 U.S.C. § 1415(i)(3)(A); 28 U.S.C.

§ 1331. Nor do they disagree on the standard for summary judgment as set forth in Federal Rule

of Civil Procedure 56: summary judgment is to be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); accord Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

Under this standard, the party seeking summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted).

                Conversely, the nonmoving party must “designate specific facts showing there is

a genuine issue for trial.” Id. at 324 (internal quotation marks omitted). Although a court draws

all justifiable inferences in favor of a nonmoving party and accepts its evidence as true,

Anderson, 477 U.S. at 255, that party must establish more than “a scintilla of evidence” in

support of its position, id. at 252. Allegations or conclusory statements are insufficient to

support a nonmoving party’s opposition. Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999).

Rather, the nonmoving party must present specific facts that would enable a reasonable jury to

find in its favor. Id. If the evidence “is merely colorable, or is not significantly probative,

summary judgment may be granted.” Anderson, 477 U.S. at 249-50 (citations omitted).




                                                 17
                                         III. ANALYSIS

               Capital City and Defendants agree that there are no genuine disputes over material

facts that would preclude summary judgment here. They also agree that IDEA authorizes an

award of attorney’s fees to a prevailing LEA when an administrative complaint filed against it

was “frivolous, unreasonable, or without foundation . . . or clearly became frivolous,

unreasonable, or without foundation.” 20 U.S.C. § 1415(i)(3)(B)(i)(II). Further, the parties

concur that if the Court awards fees to Capital City, it must base the award “on rates prevailing

in the community in which the action or proceeding arose for the kind and quality of services

furnished.” Id. § 1415(i)(3)(C).

       A. Capital City Was the Prevailing Party

               In this jurisdiction, whether an IDEA claimant is a “prevailing party” turns on a

three-part test developed by the D.C. Circuit. First, “there must be a ‘court-ordered change in the

legal relationship’ of the parties;” second, “the judgment must be in favor of the party seeking

the fees;” and, third, “the judicial pronouncement must be accompanied by judicial relief.”

District of Columbia v. Straus, 590 F.3d 898, 901 (D.C. Cir. 2010) (quoting Thomas v. Nat’l Sci.

Found., 330 F.3d 486, 492-93 (D.C. Cir. 2003)). Only the latter two requirements are considered

when the defendant in an IDEA administrative proceeding seeks an award of attorney’s fees. Id.

(explaining that even though the test was “developed . . . in connection with requests for fees by

plaintiffs, [the D.C. Circuit] [has] applied the latter two requirements to requests by defendants

as well”); see also District of Columbia v. Nahass, 699 F. Supp. 2d 175, 182 (D.D.C. 2010)

(“[W]here a defendant is seeking to establish ‘prevailing party’ status, that party need not

establish a court-ordered change in the legal relationship of the parties.”). When a HOD

dismisses a due process complaint on the merits and the parent does not appeal that decision, the



                                                 18
LEA is the prevailing party. See Bridges Pub. Charter Sch. v. Barrie, 796 F. Supp. 2d 39, 47

(D.D.C. 2011) (citing District of Columbia v. West, 699 F. Supp. 2d 273 (D.D.C. 2010)).

               There is no question or dispute that Capital City was the prevailing party in the

underlying administrative proceeding. The Hearing Officer reached a decision on the merits and

dismissed the IDEA complaint with prejudice. HOD at 831. Defendants did not appeal the

HOD. Sensibly, Defendants do not now contest that Capital City was the prevailing party.

Accordingly, the Court finds that Capital City was the prevailing party.

       B. Defendants Filed and Litigated a Frivolous Due Process Complaint

               The litigated issue is whether Defendants filed a due process complaint, or

continued to litigate such a complaint, that was “frivolous, unreasonable, or without foundation.”

20 U.S.C. § 1415(i)(3)(B)(i)(II). In making this determination, the focus is on the merits of the

case rather than its outcome. That is, whether the IDEA complaint at the time it was filed was,

or later became, “‘so lacking in arguable merit as to be groundless or without foundation.’”

West, 699 F. Supp. 2d at 279 (quoting Sullivan v. Sch. Bd. of Pinellas Cnty., 773 F.2d 1182, 1189

(11th Cir. 1985)).

               1. The Allegations Concerning the Delay in the Student’s Placement.

               Capital City contends that it should be awarded attorney’s fees because the

allegations that it caused the delay in the Student’s placement at Devereux were baseless from

the very beginning and any delays that occurred were attributable to the Parent and Ms.

Gambale. Conceding, as they must, that the Hearing Officer ruled against the Parent, Defendants

argue that the Hearing Officer’s “ultimate conclusions are not dispositive of what the outcome

would have been had the Hearing Officer chosen to believe the . . . testimony” Ms. Gambale

presented. Defs. Reply [Dkt. 16] at 8. Thus, Defendants argue that their evidence at the due



                                                19
process hearing, if credited, substantiated their claims and that the credibility findings in the

HOD do not make those claims any less meritorious prior to the decision. See R.P. ex rel. C.P. v.

Prescott Unified Sch. Dist., 631 F.3d 1117, 1126 (9th Cir. 2011) (holding in an IDEA suit for

attorney’s fees that “so long as the plaintiffs present evidence that, if believed by the fact-finder,

would entitle them to relief, the case is per se not frivolous and will not support an award of

attorney’s fees”).

               The problem with Defendants’ argument is that the undisputed facts demonstrate

that the allegation in the IDEA complaint that Capital City caused a delay in the Student’s

placement never had any basis in fact. As drafted, the IDEA complaint presented a parade of

horribles: notified on September 9, 2010 that the Student needed to be placed in a residential

facility, Capital City did nothing until an IEP Team meeting in mid-October; totally ignored a

compelling psychiatric examination of the Student from the date it was conducted on October 21

until December; and never notified OSSE of the Parent’s request until December. None of these

alleged facts was accurate and Ms. Gambale had full knowledge of the correct facts when she

drafted and filed the IDEA complaint.

               Capital City did not hear from the Parent that she wanted the Student to be placed

in a residential setting during an IEP Team meeting on September 9, 2010, for the simple reason

that there was no IEP Team meeting on that day. Defendants now admit that “the actual request

for a more restrictive placement was not made at an [IEP] meeting on that date.” Defs. MSJ at

11. In fact, Ms. Gambale’s suggestion that the Student may need residential housing was first

made in an email she sent to Frost on September 8, 2010. See Sept. 8, 2010 Email from Ms.

Gambale at 475-76 (“Parent is concerned about the re-emergence of prior behavior patterns and




                                                  20
about the possible need for a more restrictive setting for [the Student] . . . .” (emphasis added)). 7

Defendants argue that the error in the IDEA complaint is inconsequential because Capital City

was aware that the Student might need to be placed in a residential treatment facility as early as

the summer of 2010. Specifically, Defendants claim that “[t]he first communication regarding

[the Student’s] need for a more restrictive placement came during the summer of 2010” when

Frost told the Parent that the Student “might require a more restrictive placement.” Defs. MSJ at

15. However, Defendants fail to provide any evidence as to when Capital City received this

information. Further, the Parent’s own recollection fails to support the Defendant’s argument.

Questioned by Ms. Gambale, the earliest date that the Parent could recall this information might

have reached Capital City was September 3, 2010: the day on which Frost sent out the invitation

for the September 20, 2010 IEP Team meeting. See Parent’s Testimony at 1207 (“Q[:] But do

you know whether [Frost]––that anyone [from Frost] spoke with Capital City Public Charter

School as well? A[:] If I could recall, I recall getting the invitation, the invitation has all the

parties on it. I’ve never had a[n] incomplete invitation.”). 8 The Invitation itself, however, did

not indicate that a new placement might be discussed. See Sept. 3, 2010 Letter of Invitation at

472. The best that the record shows is that Capital City knew by September 14 that the question

of the Student’s placement could be discussed by the IEP Team. See HOD at 815 (explaining

7
 Ms. Gambale’s September 8 email was sent to Janine Bennett of Frost, with copies to the
Parent and an employee of James Brown & Associates, PLLC. Id. Ms. Bennett responded, in
part, by asking if she could forward Ms. Gambale’s email to Wanda Gregory, Capital City’s
LEA representative, but the record is barren of any answer from Ms. Gambale or evidence as to
when the email might have been forwarded. Id.
8
  Defendants ignore this direct testimony from the Parent and offer a single sentence to impute
knowledge of the Parent’s conversation with Frost to Capital City. See Defs. Reply at 9 (arguing
that the Parent’s “testimony provides a basis for determination that [Capital City] was on actual
or constructive notice of the Student’s need for a more restrictive placement”). Defendants have
offered nothing to support this statement, such as the actual, or even customary, communications
between Frost and Capital City as LEA.
                                                   21
that Capital City sent an email to OSSE on September 14, 2010, which invited OSSE to the

September 20, 2010 IEP Team meeting and advised OSSE that the Parent likely would request a

residential placement for the Student).

               The IDEA complaint alleged that Capital City did nothing to move the Student to

a new location until December 2010 despite an October 21 psychiatric assessment that said a

residential setting was necessary. This allegation can only be described as breath-taking. The

doctor’s assessment was conducted on October 21 but his report was issued to Ms. Gambale on

November 19, on which date she sent it to Capital City. The suggestion that Capital City should

have acted on the psychiatrist’s report before November 19 was false and known to be false

when it was drafted and filed. Indeed, Capital City had agreed that the Student should be moved

to a residential setting before it received the psychiatrist’s report, another fact well known to Ms.

Gambale when she prepared the IDEA complaint.

               The allegation that Capital City waited until December 6, 2010, to notify OSSE of

the requested relocation is similarly unsupported. This error in the IDEA complaint was clearly

known to Ms. Gambale before the complaint was filed. As a matter of record, Capital City

actually notified OSSE of the Parent’s request on September 14, 2010, in the course of inviting

OSSE to the scheduled September 20 IEP Team meeting that was cancelled at Ms. Gambale’s

request. Admin. R. (Sept. 14, 2010 Email from Capital City’s lawyer) [Dkt. 6-3] at 481. More

to the point, Capital City directly advised Ms. Gambale no fewer than three times between

October 4 and October 7, 2010, that OSSE had been invited to the re-scheduled IEP Team

meeting in mid-October 2010, see Sept. 30 to Oct. 7, 2010 Email Chain at 485-86, and Ms.

Gambale attended the October 14 IEP Team meeting at which an OSSE representative

participated, see HOD at 816. Later, on October 25, 2010, Capital City alerted all parties,



                                                 22
including Ms. Gambale and OSSE, Admin. R. (Oct. 25, 2010 Email from Capital City’s lawyer)

[Dkt. 6-3] at 513-14, that it agreed that the Student’s placement should be changed to a

residential school because of his ongoing difficulties, even without a psychiatric evaluation,

HOD at 817. Finally, Ms. Gambale was copied on the October 28 email from OSSE which

confirmed that the Student’s school placement would be changed. Id. at 817. 9

               The Court finds that the time period between when Capital City, as LEA, received

notice that the Student may need a residential setting (i.e., sometime between September 8 and

September 14, 2010) to when Capital City agreed that the Student did need a more restrictive

facility (i.e., October 25, 2010) was approximately seven weeks. If this time period represented

any undue delay, it occurred entirely because Ms. Gambale rescheduled the September 20 IEP

Team meeting to await a non-existent psychiatric report. 10 All multidisciplinary IEP Team

members and necessary parties––including Frost, Capital City, and OSSE––were prepared to

meet with Ms. Gambale and the Parent on September 20, 2010. See HOD at 815. Further, Ms.

Gambale and/or the Parent failed to arrange for a prompt report from the psychiatrist after s/he



9
  Defendants try to salvage the IDEA complaint’s errors by rewriting it. They now contend that
the IDEA complaint alleged that Capital City did not notify OSSE of the results of Student’s
psychiatric evaluation until December 6, 2010. They also argue that Capital City unreasonably
delayed until October 25, 2010, before it informed OSSE of the requested change in the
Student’s placement. These post-hoc arguments have no merit. The IDEA complaint alleged
that Capital City did not notify OSSE of the Student’s placement needs until December 6, 2010,
despite Ms. Gambale’s certain knowledge to the contrary. The new allegation that Capital City
did not share the psychiatric evaluation with OSSE until December 6 is fabrication and irrelevant
to the IDEA complaint, as filed and litigated. Ms. Gambale herself sent a copy of the Student’s
psychiatric evaluation to OSSE on November 19, 2010. See Nov. 19, 2010 Email from Ms.
Gambale at 1.
10
  The record suggests that neither Children’s Hospital nor the Psychiatric Institute of
Washington actually had agreed to prepare a psychiatric evaluation of the Student so that the
time between September 3, 2010, when Frost sent IEP Team invitations, and the actual IEP
Team meeting (without a psychiatric report) on October 14, 2010, is entirely attributable to the
Parent and Ms. Gambale.
                                                23
evaluated the Student on October 21, 2010, so that the decision to relocate the Student was made

without the benefit of that expertise.

               No delay in obtaining a psychiatrist’s report is attributable to Capital City.

Copying Capital City, Ms. Gambale sent a fax to Frost on September 24, 2010, that requested a

psychiatric evaluation of the Student. Capital City suggested six days later that the IEP Team

needed to discuss the necessity of such an evaluation. 11 See Sept. 30 to Oct. 7, 2010 Email

Chain at 488-89. At the IEP Team meeting on October 14, 2010, Capital City agreed to pay for a

psychiatric assessment by a psychiatrist chosen by the Parent. See HOD at 816. That assessment

was conducted exactly one week later. Id. at 817. Defendants failed to ensure a timely

psychiatric evaluation when they selected the doctor and did not forward the report to Capital

City and OSSE until November 19, 2010. Id.

               Defendants protest that this delay was not their fault because, despite Ms.

Gambale’s diligent efforts, the psychiatric report was not released to her until November 19.

Assuming that Ms. Gambale actually was diligent, a fact not supported in the record, the delayed

psychiatric report was certainly not due to any action or inaction by Capital City, despite the

allegation in the IDEA complaint that the evaluation was performed on October 21 and Capital

City did not review it until December 6, 2010. The omission of any mention of the dilatory

psychiatrist (surely a relevant fact) is attributable entirely to Ms. Gambale, which makes this

allegation totally without foundation from the beginning.

11
  Defendants appear to contend that Capital City should have ordered a psychiatric assessment
of the Student during the summer of 2010, on the theory that the Parent’s conversations with
Frost concerning a more restrictive placement put Capital City “on reasonable notice of [a] . . .
need for a psychiatric evaluation to identify an appropriate program.” Defs. MSJ at 14.
Defendants’ argument does not cite any fact or custom to support the argument that Capital City
as LEA had, or should have had, actual or constructive knowledge of all conversations between
Frost and the Parent, much less the particular 2010 summertime conversation(s) concerning the
Student’s fights and his placement.
                                                 24
                Attempting to rescue themselves from the record evidence, Defendants argue that

Capital City impeded the Student’s transfer to Devereux by not reviewing the psychiatric

evaluation until December 6, 2010. The record provides no support to the newly-minted

argument, which is a red herring. Either Ms. Gambale or the Parent, not Capital City, chose the

seemingly laggard psychiatrist, who examined the Student on October 21 but failed to issue his

report until November 19. Prior to that report, Capital City agreed that the Student should be

transferred to a residential treatment facility, as soon as it learned of the Student’s return to the

Psychiatric Institute of Washington on October 25, 2010. See HOD at 817. That same day,

Capital City notified all relevant parties that it agreed to a new placement. OSEE concurred a

mere three days later––also before the psychiatric evaluation was received. Id.

                Thus, the record shows that Capital City and OSSE were fully prepared to go

forward with a new placement by late October 2010. And then, when Capital City proposed

holding an IEP Team meeting as soon as November 30, 2010, to discuss the psychiatric

assessment received on November 19, see Nov. 24, 2010 Letter to Ms. Gambale at 538 (offering

to schedule an IEP Team meeting on November 30, December 1, December 6, or December 7),

the Parent sought delay until December 6, 2010, see HOD at 818.

                Defendants also offer no support for the allegation that Capital City was

responsible in any way for the approximate fifteen-week gap between its concurrence with a

residential placement for the Student and his actual transfer. A predicate to OSSE’s ability to

transfer the Student was the provision of the Parent’s signature on the interstate compact form.

OSSE told Ms. Gambale on November 19, 2010, that the signed form was still outstanding.

There was no response until January 7, 2011, when Ms. Gambale finally submitted the signed

form to OSSE. See id. OSSE submitted the form promptly to the District of Columbia Child and



                                                  25
Family Services Agency, and, on January 21, 2001, OSSE notified the Parent that it had issued a

location assignment for the Student to Devereux. OSSE then transported the Student to

Devereux on February 4, 2011. 12 Id. at 818-19.

               In short, there is not, and never was, any basis to claim that Capital City delayed

the Student’s relocation to a residential treatment facility. Critical for the immediate purposes,

Ms. Gambale knew personally all the relevant facts and, nonetheless, drafted and litigated the

IDEA complaint concerning alleged delay that was frivolous, unreasonable, and without

foundation from the date the IDEA complaint was filed. The Court finds that Defendants knew,

before filing the IDEA complaint, that Capital City was notified of the potential need for the

Student’s re-location on an unidentified date between September 8, 2010, at the earliest, and

September 14, 2010, at the latest; that Ms. Gambale and the Parent were responsible, not Capital

City, for re-scheduling the IEP Team meeting from September 20, 2010 to October 14, 2010;

that Capital City agreed at the October 14, 2010 IEP Team meeting to pay for the necessary

psychiatric assessment by a doctor of the Parent’s choosing; that Capital City agreed on October

25, 2010, without receiving a psychiatric assessment, that the Student should be relocated; and

that from October 28, 2010, when OSSE agreed to relocate the Student, until January 7, 2011,

the transfer could not happen without a parental signature on the interstate compact form, which

Defendants failed to provide even though they well knew it was a necessary requirement. Ms.

Gambale played a central role as these events unfolded and knew these facts before she drafted

an IDEA complaint against Capital City that was frivolous, unreasonable, and without

foundation.

12
  It appears that it was not easy to locate an appropriate school for the Student and Ms. Gambale
argues that only her efforts were successful, not those of OSSE. Because the IDEA complaint
only challenged Capital City’s compliance with IDEA, OSSE’s actions are not relevant and will
not be addressed.
                                                 26
               That the Student missed nearly six months of the school year while awaiting

placement in a residential treatment facility is unfortunate. The Parent’s frantic efforts to help

him are perfectly understandable. But a parent’s concern does not license an attorney to file an

IDEA complaint that is comprised of allegations that were known to be frivolous, unreasonable,

and without foundation ab initio. As the Hearing Officer determined, if anyone were responsible

for delaying the Student’s placement in a residential treatment facility, it was Ms. Gambale and

the Parent. Defendants’ claim that they could have prevailed at the due process hearing but for

the Hearing Officer’s credibility determinations is a canard. As the hard facts demonstrate, at no

point in the litigation, were the allegations of delay set forth in the IDEA complaint “plausible,

though ultimately unsuccessful.” Prescott, 631 F.3d at 1126. Capital City is entitled to recover

its attorney’s fees in connection with the allegations of delay.

               2.   The Allegations Concerning the Student’s IEPs

               The Hearing Officer conclusively determined that Capital City prepared

appropriate transition plans for the Student as part of the IEPs developed by the IEP Team on

September 20, 2010, April 15, 2011, and March 19, 2012. 13 Defendants criticize the September

20, 2010 IEP for not including “independent living goals for personal hygiene, self-advocacy,

identifying health-related resources in the community, and maintaining a proper diet.” Defs.

MSJ at 19. They fault the April 15, 2011 IEP for not including “measurable goals” for post-

secondary education or employment, and not rectifying the faults of the September 2010 plan.

Id. Defendants further complain that the March 19, 2012 IEP did not include goals to enable the




13
   See 20 U.S.C. § 1414(d)(1)(A)(i)(VIII) (first IEP after student turns sixteen-years-old must
contain “appropriate measurable post[-]secondary goals based upon age appropriate transition
assessments related to training, education, employment, and, where appropriate, independent
living skills”); 34 C.F.R. §§ 300.43, 300.320(b) (transition services are part of special education).
                                                 27
Student to visit and select a college, prepare for the SAT, or complete applications for college

entrance, financial aid, and campus living. Id.

               Contrary to Defendants’ arguments presented here, the Hearing Officer detailed at

length the attention and training the Student received in the exact areas in which the three IEPs

allegedly failed to set goals. See HOD at 821-23. Relying on their argument concerning

credibility determinations, Defendants contend that a claim is not frivolous, unreasonable, or

without foundation simply because the opposing party presented more convincing evidence or

was more persuasive. See Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978).

They make a legitimate point of law but it is not applicable to the question of Capital City’s

recovery of attorney’s fees. The Hearing Officer did not render judgment based solely on

credibility determinations. To the contrary, the Parent failed to satisfy her burden of showing

that the IEPs (1) lacked the long-range goals of which she complained and (2) were inappropriate

without such goals. See HOD at 830 (placing burden on the Parent to prove that the Student’s

IEPs were deficient); Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56-57 (2005) (burden of

persuasion in IDEA litigation on the party seeking relief). While the Hearing Officer discredited

some of the Parent’s testimony, the HOD hinged on the Parent’s failure to present any evidence

to support her claim that any one of the IEPs was insufficient.

               With respect to the September 2010 and April 2011 IEPs, the Hearing Officer

ruled that the Parent “presented no testimony on the appropriateness of” these IEPs, “other than

that they lacked goals to help the Student improve his personal hygiene and eating habits.” HOD

at 830. Even more to the point, the Parent “presented no testimony on whether these goals

should have been included in the Student’s transition plan or whether they would have been




                                                  28
addressed in a behavior implementation plan.” Id. (emphasis added). Similarly, regarding her

complaint about the March 2012 IEP, the Hearing Officer found that the Parent:

               presented no testimony to show that completing college
               applications and taking a college tour would have been necessary
               elements of the Student’s transition plan. In other words, [the
               Parent] presented no evidence that the college application process,
               and college tours, would be the responsibility of [Capital City], as
               opposed to obligations of . . . [the Parent].

Id. Stated differently, the Hearing Officer did not accept Ms. Gambale’s legal argument, which

Defendants also present here, that since IDEA specifically outlines independent living skills and

post-secondary education and employment as areas for which transition services and goals may

be “appropriate,” see 20 U.S.C. § 1414(d)(1)(A)(i)(VIII)(aa), the March 2012 IEP was

insufficient as a matter of law because it did not include the Parent’s preferred goals that had

been rejected by the IEP Team. IDEA, however, only mandates the inclusion of “appropriate

measurable” goals in IEPs for students aged sixteen years or older. Id.

               Moreover, Defendants’ argument misapprehends the Hearing Officer’s decision.

The Parent presented no evidence that personal hygiene and eating habits, or completing college

applications and taking college tours “should have been included” in the Student’s transition

plans. HOD at 830. In addition, the Hearing Officer noted the uncontested testimony of the

Student’s teacher that Devereux gave thorough attention to the Student’s life skills and post-

secondary training. See HOD at 830; Admin. R. (Testimony of Matthew Zenuk, a special

education teacher at Devereux) [Dkt. 6-9] at 1382-1401. In contrast, the Parent offered only

conclusory assertions that the Student had received inadequate training, see, e.g., Parent’s

Testimony at 1279 (Q[:] [I]t’s your position that Devereux has done nothing to prepare him for

life after high school, is that accurate? A[:] It’s pretty accurate.”), and generally complained

about the results of the Student’s training and education, see, e.g., id. at 1252 (opining that the

                                                 29
Student lacks the “skills to maintain [a] job” as shown by recent “inappropriate comments” he

made “in a social setting with his peers”).

               An LEA is required by IDEA to develop IEPs that are “reasonably calculated to

enable the [disabled student] to receive educational benefits.” Rowley, 458 U.S. at 207. As the

Hearing Officer noted, “[A] school district need not maximize the potential of children with

disabilities, but the door of public education must be opened in a meaningful way, and the IEP

must provide the opportunity for more than only ‘trivial advancement.’” HOD at 824 (quoting

P. ex rel. Mr. & Mrs. P. v. Newington Bd. of Educ., 546 F.3d 111, 119 (2d Cir. 2008)). Success

is not assured by IDEA, only opportunity. The Parent complained that Capital City did not

ensure that the Student’s IEP contained specific goals. The Hearing Officer disagreed; not only

did the Parent fail to provide any evidence to support her claim, but she ignored the training and

education that the Student clearly had received and she complained about items (such as

registering for the SAT) that were her responsibility.

               The Parent also complained that Capital City refused to fund a college tour that

the Parent had arranged. She complained that the lack of funding interfered with the Student’s

post-secondary advancement. The IDEA complaint rang hollow in 2012 and does so now:

Capital City asked for further information regarding the proposed college tour, but Ms. Gambale

never provided anything. See id. at 820. After the resolution meeting, Capital City sent a written

settlement offer to pay the cost of the tour, but Ms. Gambale never responded. Most critically,

college tours are not an activity intrinsic to the IEP transition process. IDEA mandates a FAPE

for disabled students through a secondary school education. 20 U.S.C. § 1401(9)(C); 34 C.F.R.

§ 300.17. IDEA does not require a school district or LEA to support the costs of a student’s

post-secondary education, of which visiting colleges is a part.



                                                30
               Consequently, the allegations in the IDEA complaint concerning supposed

deficiencies in the Student’s IEPs were frivolous, unreasonable, and without foundation from the

beginning and did not become less so over the course of the litigation. Capital City may also

recover its attorney’s fees in connection with this portion of its defense to the IDEA complaint.

       C. The Requested Attorney’s Fees Are Reasonable

               The typical metric of the reasonableness of attorney’s fees is the “number of

hours reasonably expended on the litigation multiplied by a reasonable hourly rate,” Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983), abrogated on other grounds by Gisbrecht v. Barnhart, 535

U.S. 789, 795-805 (2002), and the party seeking attorney’s fees bears the burden of establishing

its entitlement to such an award, In re North, 59 F.3d 184, 189 (D.C. Cir. 1995) (per curiam).

               A fee applicant must establish the reasonableness of the attorney’s hourly rates.

This can be achieved by explaining billing practices, skill, experience, and reputation of the

attorney, as well as “the prevailing market rates in the relevant community.” Covington v.

District of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995). The fee applicant must also

demonstrate the reasonableness of the hours that the attorney billed to the matter. This may be

established through the submission of an invoice that is sufficiently detailed so as to “permit the

District Court to make an independent determination whether or not the hours claimed are

justified.” Nat’l Ass’n of Concerned Veterans v. Sec’y of Defense, 675 F.2d 1319, 1327 (D.C.

Cir. 1982) (per curiam). The fee application need not, however, “present the exact number of

minutes spent nor the precise activity to which each hour was devoted nor the specific

attainments of each attorney.” Cobell v. Norton, 231 F. Supp. 2d 295, 306 (D.D.C. 2002). The

billing descriptions can be read in context, with clarification coming from surrounding billing

entries as well as the docket. Heard v. District of Columbia, Civ. No. 02-296, 2006 WL



                                                31
2568013, at *14-15 (D.D.C. Sept. 5, 2006), appeal dismissed, No. 06-7183, 2007 WL 465615

(D.C. Cir. Feb. 5, 2007).

               Section 1415(i)(3)(C) of IDEA provides that hourly rates “shall be based on rates

prevailing in the community in which the action or proceeding arose for the kind and quality of

services furnished.” In this jurisdiction, the commonly accepted benchmark for prevailing

market rates for attorney’s fees in complex federal court litigation comes from the Laffey Matrix,

which was first were established in Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C.

1983), aff’d in part, rev’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984), modified by

Save Our Cumberland Mountains, Inc. v. Hodel, 857 F.2d 1516 (D.C. Cir. 1988) (en banc). See

Jackson v. District of Columbia, 696 F. Supp. 2d 97, 102 (D.D.C. 2010) (collecting cases and

finding that “numerous judges in this district have applied Laffey rates in the context of fee

awards arising out of IDEA administrative proceedings”), appeal dismissed, No. 10-7050, 2010

WL 2574191 (D.C. Cir. June 2, 2010); cf. Agapito v. District of Columbia, 525 F. Supp. 2d 150,

152 (D.D.C. 2007), appeal dismissed, No. 08-7004, 2008 WL 1868311 (D.C. Cir. Apr. 18,

2008). The parties agree that the Laffey Matrix applies here. Capital City asks for an award at

an hourly rate equal to three-quarters of the Laffey Matrix rate for the time that its attorney billed

to its matter and Defendants do not object.

               Capital City has demonstrated the skill, experience, and reputation of the single

attorney, Lauren Baum, who represented it on this matter. See Covington, 57 F.3d at 1107. Ms.

Baum has attested that she is a 2008 graduate of the American University Washington College of

Law and member of the Maryland and District of Columbia bars, has operated her own practice

since August 2010, and, at the time of the underlying litigation, had practiced for four years. See

Pl. MSJ, Ex. 3 (Decl. of Ms. Baum) [Dkt. 7-2] ¶¶ 1-5. Further, she has averred that she has



                                                  32
extensive IDEA experience, advising more than thirty charter schools in special education

matters and appearing in more than 150 IDEA due process hearings. Id. ¶¶ 6-7. None of this is

contested.

               Mrs. Baum states that she worked on the administrative litigation from March 8 to

June 22, 2012, and billed 55.9 hours at her hourly rate of $225.00. Accordingly, her attorney’s

fees for this matter totaled $12,577.50. Id. ¶¶ 8-9. For an attorney with four years of experience,

the Laffey Matrix sets a rate of $290.00 per hour. See Laffey Matrix 2003–2012, available at

http://www.justice.gov/usao/dc/divisions/Laffey_Matrix_2003-2013.pdf (last visited Mar. 12,

2014). Ms. Baum concedes that her hourly rate is “marginally higher than three-quarters of the

Laffey Matrix rate,” but contends that it is reasonable in light of the complexity of the

administrative action and the due process hearing which lasted two days and involved seventy-

seven exhibits and eight witnesses. Pl. MSJ at 30. Since the Defendants do not contest any of

these points or challenge Ms. Baum’s hourly rate in any way, the Court will accept Ms. Baum’s

hourly rate as reasonable.

               Ms. Baum asserts that the time she charged to the Capital City representation in

this matter was reasonable, and submits a supporting invoice. See id., Ex. 4 (Invoice) [Dkt. 7-2].

The invoice details the hours Ms. Baum worked and describes the tasks that she performed.

Accordingly, a presumption arises that the number of hours that Ms. Baum billed are reasonable.

Defendants bear the burden of rebutting this presumption, see Covington, 57 F.3d at 1109-1110,

which they have hardly done. Defendants only contest entries for two IEP Team meetings that

were not “convened as a result of an administrative proceeding or judicial action.” Defs. MSJ at

27 (citing 20 U.S.C. § 1415(i)(3)(D)(ii)). Ms. Baum concedes that the challenged time is not




                                                 33
reimbursable and withdraws her request for payment for those two particular entries, which total

$810.00.

               Having found both the hourly rate and the hours expended essentially uncontested

and reasonable, the Court will award Capital City $11,767.50 in attorney’s fees.

                                      IV. CONCLUSION

               The Court will grant Capital City’s Motion for Summary Judgment, Dkt. 7, and

deny Defendants’ Cross-Motion for Summary Judgment, Dkt. 8. Capital City will be awarded

$11,767.50 in attorney’s fees. A memorializing Order accompanies this Opinion.


                                                                           /s/
                                                            ROSEMARY M. COLLYER
Date: March 20, 2014                                        United States District Judge




                                               34